--------------------------------------------------------------------------------

Exhibit 10.2


EXCLUSIVE SUBLICENSE AGREEMENT
 
Between


GERON CORPORATION


and


ASTERIAS BIOTHERAPEUTICS, INC.




This EXCLUSIVE SUBLICENSE AGREEMENT (the “Agreement”) is entered into as of
October 1, 2013 (the “Effective Date”) by and between Geron Corporation, a
Delaware corporation having a principal place of business at 149 Commonwealth
Drive, Menlo Park, California 94025 (“Geron”), and Asterias Biotherapeutics,
Inc., a Delaware corporation having a principal place of business at 1301 Harbor
Bay Parkway, Alameda, CA 94502 (“Licensee”).  Geron and Licensee are each
referred to individually herein as a “Party,” and collectively as the “Parties.”


RECITALS


WHEREAS, Licensee has acquired Geron’s technology directly related to the
research, development and commercialization of products based on primate
pluripotent embryonic stem cells (the “Contributed Assets”) pursuant to that
certain Asset Contribution Agreement dated January 4, 2013 (the “Asset
Contribution Agreement”); and


WHEREAS, Licensee also desires to obtain, and Geron is willing to grant, a
license to certain patents licensed to and/or co-owned by Geron under the
Colorado Telomerase License (as defined below) for specific uses, on the terms
and conditions set forth in this Agreement.


NOW, THEREFORE, in consideration of the mutual covenants and conditions set
forth herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agree as
follows:


AGREEMENT


1.                   Definitions.  Capitalized terms used and not otherwise
defined in this Agreement shall have the respective meanings ascribed to them in
the Asset Contribution Agreement.  As used throughout this Agreement and its
Exhibits, the following terms shall have the meanings set forth below:



1.1 “Affiliate” means, with respect to a Party, any other entity that as of the
date of the Agreement or as of any subsequent date, directly or indirectly,
through one or more intermediaries, controls, is controlled by or is under
common control with such specified Party.




1.2 “Allowed Sales Deductions” means deductions for (i) import, export, excise,
sales, value added and use taxes, custom duties, freight and insurance invoiced
to and/or paid by the purchaser of a Licensed Product; (ii) rebates and trade
discounts off of the invoiced purchase price customarily and actually allowed;
and (iii) credits for returns, allowances or trades, actually granted.

1

--------------------------------------------------------------------------------


 

1.3 “Colorado Telomerase License” means that certain Intellectual Property
License Agreement, dated December 9, 1996, as amended, by and between Geron and
UTC.




1.4 “Commercially Reasonable Efforts” means the expenditure of efforts and
resources (including the obtaining of any necessary financing) consistent with
the usual practice of a third party of similar size and capability in pursuing,
in a reasonably timely manner, the development, approval, commercialization and
marketing of its own pharmaceutical products that are of significant market
potential and strategic value




1.5 “Confidential Information” means any and all information that is contained
in any report under Section 5.1 or any written disclosure of an Invention under
Section 8.1 (which information shall be deemed Licensee’s Confidential
Information), or disclosed by a Party to the other Party or its Representatives
or obtained by a Party or its Representatives from the other Party in connection
with any audit under Section 5.2.




1.6 “Field of Use” means use of telomerase as an antigen in an immunotherapeutic
product  for use in humans wherein the telomerase antigen is delivered using (i)
patient monocyte-derived dendritic cells, or other patient blood or bone
marrow-derived antigen presenting cells, (ii) human embryonic stem cell derived
dendritic cells or other antigen presenting cells, or (iii) induced pluripotent
stem cell derived dendritic cells or other antigen presenting cells.




1.7 “GRNVAC” means the technology acquired by the Licensee under the Asset
Contribution Agreement pertaining to the presentation of one or more antigens to
the immune system using patient monocyte-derived (VAC-1) or dendritic cells or
human embryonic stem cell-derived or induced pluripotent stem cell-derived
antigen presenting cells (VAC-2).




1.8 “Inventions” means any discovery, modification, or improvement (whether or
not protectable under state, federal, or foreign intellectual property laws) of
the technology covered by the Licensed Patents.




1.9 “Licensed Patents” means the patents and patent applications that are (a)
licensed to Geron and/or co-owned by Geron pursuant to the Colorado Telomerase
License (b) related to telomerase, and (c) necessary for the development and
commercialization of GRNVAC, as listed in Exhibit A.




1.10 “Licensed Product” means any product, or part thereof, that is sold,
manufactured or used in the Territory and that is itself, or that is
manufactured by a process that is, covered in whole or in part by an issued,
unexpired Valid Claim within the Licensed Patents.




1.11 “Net Sales” means the total amount received by Licensee for the sale or
other commercial disposition of Licensed Products by Licensee or its
sublicensees, less the Allowed Sales Deductions incurred with respect to such
sale or disposition.

2

--------------------------------------------------------------------------------

1.12 “Representatives” means a Party’s Affiliates and its and their respective
officers, directors, employees, agents, attorneys, accountants and advisors.




1.13 “Territory” means worldwide.




1.14 “Third Party” means any person or entity other than Geron or Licensee.




1.15 “UTC” means University Technology Corporation, a not-for-profit Colorado
corporation having its principal place of business at 3101 Iris Ave, Suite 250,
Boulder, Colorado, 80301 U.S.A.




1.16 “Valid Claim" means an unexpired claim in the Licensed Patents, whether or
not issued or granted, which has not been revoked or held unenforceable,
unpatentable or invalid by a court of competent jurisdiction, or unappealable or
unappealed within the time allowed for appeal; and which has not been rendered
unenforceable.




2. License Grant.




2.1 License Grant by Geron.  In consideration of payment by Licensee of the
amounts set forth in Article 4 and subject to the terms and conditions of this
Agreement, Geron hereby grants to Licensee and its Affiliates an exclusive,
royalty-bearing sub-license under the Licensed Patents, including the right to
grant further sublicenses in accordance with Section 2.3 hereof, solely to make,
have made, use, import, sell, or have sold Licensed Products in the Territory
under the Field of Use.  Licensee acknowledges that this Agreement is subject to
the Colorado Telomerase License, and that this Agreement must be consistent with
the terms of the Colorado Telomerase License.




2.2 Retained Rights.  The license granted to Licensee under Section 2.1 shall be
subject to the retained right of UTC to use the Licensed Patents for
noncommercial, research and educational purposes, as set forth in Section 2.4 of
the Colorado Telomerase License.  Further, Licensee agrees that Geron retains
exclusively all rights to use, practice and exploit the Licensed Patents and all
products based thereon for all uses outside the Field of Use.  Licensee
covenants that neither it, nor any of its Affiliates shall use, practice or
exercise the Licensed Patents for any purpose outside the Field of Use licensed
under Section 2.1.

3

--------------------------------------------------------------------------------

2.3 Sublicense Rights.  Licensee shall have the right to grant sublicenses of
the rights granted to it under Section 2.1 solely to Third Parties engaged in
research, development and marketing of Licensed Products in the Field of Use,
and to contract service providers providing services to Licensee, and solely to
the extent such sublicenses are reasonably needed for the research, development
and/or commercialization of Licensed Products in the Field of Use.  Each such
sublicense shall be subject to the applicable terms and conditions of this
Agreement, and shall require the sublicensee to diligently pursue the
commercialization of the sublicensed technology, as set forth in a written,
executed sublicense agreement between Licensee and each sublicensee.  Licensee
shall use commercially reasonable efforts to monitor and require compliance of
its sublicensees with such diligence obligations.  Licensee will provide Geron
with a complete copy of each sublicense agreement within five (5) business days
after its execution.




3. No Implied Licenses; Retained Rights.




3.1 No Implied Licenses.  Except as expressly set forth in Section 2.1 with
respect to Licensed Patents in the Field of Use, Licensee does not and shall not
obtain by virtue of this Agreement any license or other intellectual property
interest in, to, or under any patents, know-how or other intellectual property
of Geron or UTC, by implication or otherwise.  For the avoidance of doubt, no
technical data, information or knowledge of UTC related to Licensed Products, or
any process based on or covered by the Licensed Patents, or the manufacture,
marketing, registration, purity, quality, potency, safety and efficacy of the
Licensed Products, exists nor is any such technical data, information or
knowledge conveyed or licensed in any way to Licensee under this Agreement.




3.2 Retained Rights.  Geron retains all rights not explicitly granted to
Licensee in Article 2.  For the avoidance of doubt, Geron retains all rights
under the Licensed Patents, and all other intellectual property owned or
controlled by Geron, outside of the Field of Use as expressly defined herein.




3.3 Expiration of License granted by UTC to Geron.  Licensee understands that
the license rights granted by UTC to Geron under the Licensed Patents expire
upon the end of the term of the Licensed Patents (or at such earlier date that
the Colorado Telomerase License is terminated).




4. Consideration.




4.1 Upfront Fee. In consideration of the license granted to Licensee pursuant to
Section 2.1, Licensee will pay to Geron a non-refundable, non-creditable upfront
license fee of sixty-five thousand U.S. dollars ($65,000 USD) within thirty (30)
calendar days after the Effective Date of this Agreement.




4.2 Annual License Maintenance Fee.  In consideration of the license granted to
Licensee pursuant to Section 2.1, commencing on the first anniversary of the
Effective Date of this Agreement, and continuing thereafter during the Term,
Licensee will pay to Geron an annual, non-refundable, non-creditable license
maintenance fee, in each case, of ten thousand U.S. dollars ($10,000 USD)(each,
a “License Maintenance Payment”).  Licensee shall pay each License Maintenance
Payment to Geron within thirty (30) calendar days after each anniversary of the
Effective Date with respect to the immediately preceding annual period (each
such period, a “License Maintenance Period”).If this Agreement expires or is
terminated, Licensee will pay Geron a pro-rated License Maintenance Payment
calculated by multiplying ten thousand U.S. dollars ($10,000 USD) by a fraction,
the numerator of which is the number of days of the applicable License
Maintenance Period that have elapsed as of the date of such expiration or
termination, and the denominator of which is the total number of days in such
License Maintenance Period.

4

--------------------------------------------------------------------------------

4.3 Royalties.  Licensee will pay to Geron earned royalties equal to one percent
(1%) of Net Sales. Royalties due hereunder shall be paid to Geron quarterly
within sixty (60) days after the close of each calendar quarter ended March 31,
June 30, September 30, and December 31 during the Term.




4.4 Payments Generally.  All payments shall be made in US Dollars by check to
the following address:



Geron Corporation
Attention:  Controller
149 Commonwealth Drive
Menlo Park, CA 94025
Tel: 650-473-8694
Fax:  650-566-7182


Licensee shall be solely responsible for any and all payments due from its
sublicensees.  Interest shall accrue and be paid on all sums due and unpaid
under this Agreement at an interest rate equal to three percent (3%) per annum
above the prime rate quoted from time to time by the Bank of America from the
due date for payment until the date of payment in full thereof.



4.5 Currency Conversion.  All payments to be made by Licensee to Geron under
this Agreement shall be made in United States dollars and may be paid by bank
wire transfer in immediately available funds to such bank account in the United
States as may be designated in writing by Geron from time to time.  In the case
of payments to be made based on sales which are other than in United States
dollars, the rate of exchange to be used in computing the monthly amount of
currency equivalent in United States dollars due Geron shall be made in
accordance with the exchange rates quoted by the Wall Street Journal on the last
day of the calendar quarter for in which such payment is due.  Such payments
will be without deduction of exchange, collection or other charges.

5

--------------------------------------------------------------------------------

5. Royalty Reports; Audits.




5.1 Royalty Reports.  Commencing at the end of the first quarter during which
Licensee receives Net Sales, Licensee will submit to Geron a quarterly written
report setting forth the Net Sales received by Licensee during the reporting
period; the quantity of each Licensed Product sold by Licensee or its
sublicensees during the reporting period and amounts due and payable with
respect thereto; any applicable deductions; total royalties due to Geron
hereunder; and the name and address of any sublicensees of Licensee.  After the
first such report, reports shall be made whether or not Licensee has received
any Net Sales during said quarter.  Licensee agrees to accompany each such
report with full payment of all amounts due for the reported period.  Licensee
shall keep, and shall require its sublicensees to keep, complete and accurate
records in sufficient detail to enable royalties due and payable hereunder to be
determined.




5.2 Audits.  At the written request of Geron not more than once in each Calendar
Year, Licensee shall permit an independent certified public accounting firm
selected by Geron and reasonably acceptable to Licensee, at Geron’s expense, to
have access during normal business hours to those records of Licensee as may be
reasonably necessary to verify the accuracy of royalty reports submitted by
Licensee hereunder.  If such accounting firm identifies a discrepancy in
royalties paid by Licensee, the discrepancy will be promptly corrected by a
payment or a refund by the applicable Party.  The fees charged by such
accounting firm shall be paid by Geron, provided, however, that if such audit
uncovers an underpayment of royalties by Licensee that exceeds five percent (5%)
of the total royalties owed, then the fees of such accounting firm shall be paid
by Licensee. Licensee shall include in each sublicense granted by it pursuant to
this Agreement a provision requiring the sublicensee to grant access to such
records by Geron’s independent accountant to the same extent required of
Licensee under this Agreement.




5.3 Confidentiality of Audited Information.  Geron shall treat all financial
information subject to review under this Article 5 in accordance with the
confidentiality and non-use provisions of this Agreement, and shall cause its
accounting firm to enter into a reasonably acceptable confidentiality agreement
with Licensee or any sublicensee obligating it to retain such information in
confidence pursuant to such confidentiality agreement.




5.4 Taxes.  All taxes imposed as a result of the existence of this Agreement or
the performance hereunder shall be paid by the Party required to do so by
applicable law, provided, however, that if required by applicable law, and
solely to the extent required, Licensee shall withhold the amount of any such
taxes and shall promptly effect payment thereof to the appropriate tax
authorities.  In that case, Licensee shall cooperate with Geron in obtaining a
refund of any such taxes, and shall transmit to Geron official tax receipts or
other evidence issued by such tax authorities sufficient to enable Geron to
support a claim for the United States income tax credit in respect of any such
taxes so withheld.



6.
Development.



Licensee will use Commercially Reasonable Efforts to conduct the research,
development and commercialization of Licensed Products.  If Licensee fails to
use Commercially Reasonable Efforts to conduct the research, development and
commercialization of Licensed Products, Geron will have the right to terminate
this Agreement in accordance with Section 13.3.
6

--------------------------------------------------------------------------------


 
7.
Government and Regulatory Approvals.



Licensee is responsible for obtaining all government and regulatory approvals
and authorizations necessary for the research, development, testing, production,
distribution, sale, and use of Licensed Products.



8. Intellectual Property.




8.1 Inventions.  Licensee will promptly disclose in writing to Geron any
Inventions that are conceived, made or reduced to practice by Licensee, alone or
jointly with others, in the exercise of the license rights granted hereunder.
 Inventorship of such Inventions shall be determined in accordance with United
States Patent law, and ownership shall be consistent with inventorship.
 Licensee, alone or with a sublicensee, will have the right to prepare, file and
prosecute Inventions owned solely by Licensee or jointly with a sublicensee; any
Inventions owned jointly by the Parties will be prepared, filed and prosecuted
in collaboration by the Parties.




8.2 Filing, Prosecution and Maintenance of Licensed Patents.  Geron shall use
Commercially Reasonable Efforts to file, prosecute and maintain the Licensed
Patents.  All final decisions with respect to filing, prosecution and
maintenance of the Licensed Patents shall be made by Geron.




8.3 Enforcement.  Geron  or UTC shall have the sole right, in their sole
discretion and in accordance with the terms and conditions of the Colorado
Telomerase License, to initiate a suit or other legal proceeding in their name
or, if appropriate, in the names of Geron, UTC and Licensee, to enforce and
defend the Licensed Patents with respect to any infringement or other unlawful
use by a Third Party; provided, however, that neither Geron nor UTC shall have
any obligation to bring such suit or other proceeding Licensee shall promptly
notify Geron of any potential or actual infringement or unlawful use of the
Licensed Products of which Licensee becomes aware. Licensee will assist Geron in
any action taken or brought by Geron to enforce and defend the Licensed Patents,
and will cooperate fully in such action, at Geron’s expense.  Any recovery from
such action will be retained by Geron, except that any recovery for infringement
of Licensee’s rights in the Field of Use shall be allocated as follows:  (a)
first to Geron, pro rata with any recovery for infringement outside the Field of
Use, until Geron has recovered its documented out of pocket costs of prosecuting
the infringement in such action; (b) to any recovery in settlement of a claim or
lawsuit, as damages for lost revenues or profits on the sale of a Licensed
Product, shall belong to Licensee, and any amount awarded or paid in settlement
of a claim or lawsuit, as damages for lost royalty revenues, shall belong to
Geron.




8.4 Third Party Intellectual Property Rights.  If Licensee receives any warning
letter or other notice of infringement, or an action, suit or other proceeding
is brought against Licensee alleging that any activity related to the Licensed
Products infringes an intellectual property right of a Third Party, Licensee
shall promptly notify Geron.

7

--------------------------------------------------------------------------------

9.
Confidentiality.




9.1 Confidentiality Obligations.  During the term of the Agreement and for a
period of three (3) years thereafter, each Party shall not disclose any
Confidential Information received from the other Party to any Third Party (other
than such Party’s Representatives who have a need to know such Confidential
Information) or use such Confidential Information of the other Party to compete
with the other Party; provided, however, that this Section 9.1 shall not
restrict either Party from performing any obligation or exercising any right
under this Agreement and shall not restrict the individual Representatives of
either Party from using Residual Knowledge.  For purposes of this Agreement,
“Residual Knowledge” means ideas, concepts, know-how, or techniques related to
the Confidential Information that are retained in the unaided memories of the
receiving Party’s individual Representatives who have had access to the
Confidential Information.  An individual Representative’s memory is considered
unaided if the employee has not intentionally memorized the relevant
Confidential Information for the purpose of retaining and subsequently using or
disclosing it.  Neither Party shall direct any of its individual Representatives
to use or practice any Residual Knowledge.  In protecting the other Party’s
Confidential Information from unauthorized disclosure to any Third Party, each
Party shall use at least the same degree of care as it uses in preventing the
unauthorized disclosure of its own confidential information.




9.2 Exceptions.  Notwithstanding anything contained herein to the contrary,
Confidential Information shall not include information that:



(i) is or becomes publicly available (other than through a breach of this
Agreement);


(ii) was known to or in the possession of the receiving Party or any of its
Representatives at the time of disclosure;


(iii) is independently developed or acquired by the receiving Party or any of
its Representatives without the use of Confidential Information provided by the
other Party;


(iv) is disclosed with the prior written approval of the disclosing Party; or


(v) becomes known to the receiving Party or its Representatives from a Third
Party  (other than a former officer, director or employee of a Party who knew
such information during the term of their office, directorship or employment
with such Party) on a nonconfidential basis without breach of this Agreement by
the receiving Party.



9.3 Disclosure Required by Law.  Notwithstanding anything to the contrary
contained herein, a Party shall be permitted to disclose Confidential
Information of the other Party to the extent required by law or pursuant to the
order or legal process of a court, administrative agency, or other governmental
body (including by deposition, interrogatory, request for documents, subpoena,
civil investigation, demand or similar process), or any rule, regulation, policy
statement or other formal demand of any national securities exchange, market or
automated quotation system; provided, that, to the extent permitted by
applicable law or any order or requirement of a court, administrative agency or
other governmental body, the receiving Party will, as promptly as practicable,
provide the disclosing Party with prior written notice of such requirement so
that the disclosing Party may seek a protective or other order at its sole
expense, or waive compliance with the terms of this Agreement with respect to
such disclosure. If such protective order is not timely obtained, or if the
disclosing Party waives compliance with the provisions hereof or fails to
promptly respond to the receiving Party’s written notice, the receiving Party
will, without liability under this Agreement, furnish only that portion of the
Confidential Information that it is advised by its outside legal counsel is
legally required and will exercise commercially reasonable efforts to obtain
assurance that confidential treatment, if available, will be accorded such
Confidential Information.  Notwithstanding anything to the contrary contained
herein, each Party may disclose Confidential Information of the other Party to
the extent required by federal or state securities laws or reporting obligations
to the United States Securities and Exchange Commission.

8

--------------------------------------------------------------------------------

9.4 Agreement and Terms Confidential.  Except as required by law, including but
not limited to federal and state securities laws or reporting obligations to the
United States Securities and Exchange Commission, or pursuant to the order or
requirement of a court, administrative agency or other governmental body
(including by deposition, interrogatory, request for documents, subpoena, civil
investigation, demand or similar process), or any rule, regulation, policy
statement or other formal demand of any national securities exchange, market or
automated quotation system, neither Party shall publicly disclose the terms and
conditions of this Agreement unless expressly authorized to do so in writing by
the other Party, which authorization shall not be unreasonably withheld.  This
restriction shall not apply with respect to any terms and conditions of this
Agreement that are or become publicly available (other than through a breach of
this Agreement).




9.5 Equitable Remedies.  Each Party acknowledges and agrees that due to the
unique nature of the Confidential Information, there may be no adequate remedy
at law for any breach of its obligations hereunder, and therefore, that upon any
breach hereof, the other Party shall be entitled to seek appropriate equitable
relief in addition to whatever remedies it might have at law.




10. Publications; Press Releases.




10.1 Publications.  Licensee shall have the right to publish the results of
activities conducted in by Licensee or its sublicensees in the exercise of the
license rights granted pursuant to this Agreement.  Licensee shall submit
proposed publications for Geron's review at least thirty (30) days prior to the
date of submission for publication or public disclosure. Geron will complete its
review within thirty (30) days of receipt of the proposed publication.  Upon
Geron's request, Licensee shall delete from proposed publications any reference
to Geron's Confidential Information.  If, during its thirty (30) day review
period, Geron notifies Licensee that it desires patent applications to be filed
on any Inventions disclosed or contained in the manuscripts, Licensee shall
delay publications or other disclosure for a period, not to exceed ninety (90)
days, sufficient to permit Geron or Licensee to file any desired patent
applications, as provided by Section 8.1 above.




10.2 Press Releases.  Except for disclosures permitted under Section 9.4 or
Section 10.1, any press release related to any terms and conditions of this
Agreement shall be subject to mutual agreement of the Parties; provided,
however, that no such agreement shall be required with respect to any press
release that references or discloses the existence of this Agreement or the
sublicense of the Licensed Patents, or with respect to any information
previously disclosed by the other Party or included in any press release
approved by the other Party.

9

--------------------------------------------------------------------------------

11. Representations and Warranties.




11.1 Each Party represents and warrants to the other that: (a) it is duly
organized and validly existing under the laws of its state of incorporation and
has full corporate power and authority to enter into this Agreement; (b) it is
in good standing with all relevant governmental authorities; (c) it has taken
all corporate actions necessary to authorize the execution and delivery of this
Agreement and the performance of its obligations under this Agreement; and (d)
its entry into and performance of the terms and conditions of this Agreement
will not violate any agreements or obligations such Party may have to any other
person or entity.




11.2 Geron represents and warrants as of the Effective Date the Colorado
Telomerase License is current and in full force and effect.  Geron agrees that
in the event of the termination of the Colorado Telomerase License, Geron will
give Asterias notice of such event within 30 days of its occurrence.




11.3 No Implied Warranties. Nothing in this Agreement is or shall be construed
as:




11.3.1 A warranty or representation as to the validity or scope of the Licensed
Patents;




11.3.2 A warranty or representation that anything made, used, or disposed of
under this Agreement is or will be free from infringement of patents,
copyrights, and other rights of third parties;




11.3.3 An obligation to bring or prosecute actions or suits against third
parties for infringement of the Licensed Patents; or




11.3.4 Granting by implication, estoppel, or otherwise any licenses or rights
under patents or other rights of Geron or Third Parties, other than expressly
provided herein.




11.4 Disclaimer of Warranty; Limitation of Liability.  Except as explicitly set
forth herein, Geron makes no representation or warranty, express or implied,
with respect to the Licensed Patents, including any warranty of merchantability,
fitness for any particular purpose or that the practice of the Licensed Patents
does not infringe any third party patents.  EXCEPT WITH RESPECT TO CLAIMS FOR
MATERIAL BREACH OF ARTICLE 9, IN NO EVENT WILL EITHER PARTY HERETO BE LIABLE FOR
ANY SPECIAL, INCIDENTAL, CONSEQUENTIAL OR INDIRECT DAMAGES SUFFERED BY THE OTHER
PARTY ARISING IN ANY WAY OUT OF THIS AGREEMENT, HOWEVER CAUSED AND ON ANY THEORY
OF LIABILITY.  THIS LIMITATION WILL APPLY EVEN IF THE PARTY HAS BEEN ADVISED OF
THE POSSIBILITY OF SUCH DAMAGE.

10

--------------------------------------------------------------------------------

12. Indemnification; Insurance.




12.1 Indemnification by Geron.  Subject to Article 14, Geron hereby agrees at
all times during the term of this Agreement to indemnify, defend and hold
harmless Licensee and its Affiliates (collectively, the “Asterias Indemnified
Parties”) from and against any Damages with respect to any claims and any
Proceedings with respect to such claims (together, “Claims”) made by any Third
Party and arising from or based on (a) a material breach of Geron’s
representations and warranties contained in Section 11.2 or (b) the negligence
or willful misconduct of Geron in the performance of its obligations or exercise
of its rights under this Agreement; provided that such indemnification
obligation shall not apply to Damages incurred by a Asterias Indemnified Party
to the extent such Asterias Indemnified Party is adjudicated (in a final
non-appealable judgment) to have acted in a negligent or willfully wrongful
manner.




12.2 Indemnification by Licensee.  Subject to Article 14, Licensee hereby agrees
to defend, indemnify and hold harmless Geron and its Affiliates; the University
of Colorado; University License Equity Holdings, Inc. (the successor to
University Technology Corporation); and the Howard Hughes Medical Institute, and
each of their directors, officers, employees, and agents (collectively, the
“Geron Indemnified Parties”) from and against any Damages with respect to any
Claims made by any Third Party and (a) arising from or based on a material
breach of Licensee’s representations and warranties contained in Section 11.1;
or (b) resulting from personal injury, product liability or property damage
relating to or arising from: (i) the manufacture, use, promotion or sale of any
Licensed Product by Licensee or its sublicensees; or (ii) the use by any person
of a Licensed Product made, created, sold or otherwise transferred by Licensee
or its sublicensees; or (c) based on or resulting from the breach of this
Agreement by Licensee or the negligence or willful misconduct of Licensee or its
sublicensee in the performance of their respective obligations or the exercise
of their respective rights relating to this Agreement; provided that such
indemnification obligation shall not apply to Damages incurred by a Geron
Indemnified Party to the extent such Geron Indemnified Party is adjudicated (in
a final non-appealable judgment) to have acted in a negligent or willfully
wrongful manner.




12.3 Insurance. Asterias agrees to maintain insurance or self-insurance that is
reasonably adequate to fulfill any potential obligation to the indemnified
parties.  Asterias shall continue to maintain such insurance or self-insurance
during the term of this Agreement and after the expiration or termination of
this Agreement for a period of five (5) years.  The Licensee’s insurance shall
name Geron, UTC, the University of Colorado and the Institute, and its and their
employees, directors, and agents as additional named insureds.




13. Term and Termination.




13.1 Term and Expiration.  The term of this Agreement shall commence upon the
Effective Date and, unless terminated earlier pursuant to Sections 13.2, 13.3,
13.4, 13.5 or 13.6 below, shall continue in effect until expiration of all Valid
Claims of the Licensed Patents hereunder (the “Term”).

11

--------------------------------------------------------------------------------

13.2 Termination of Colorado Telomerase License.  This Agreement shall terminate
immediately upon any termination of the Colorado Telomerase License.  In the
event that the Colorado Telomerase License is terminated Geron will notify
Licensee of such termination within 30 days.




13.3 Termination for Material Breach.   Each Party shall have the right to
terminate this Agreement for uncured material breach of the other Party, as
follows:  If a Party believes that the other Party is in material breach of its
obligations under this Agreement, then such Party may provide written notice to
the other Party setting forth a description of the asserted material breach.
 The Party against which such breach is asserted by such notice shall then
either (1) cure such asserted material breach within sixty (60) days after
actual receipt of such written notice (or such longer period as may be agreed by
the Parties) or, if such Party disagrees that it is in material breach, (2)
initiate dispute resolution pursuant to Article 14, whereupon the sixty (60) day
cure period shall be tolled until the dispute is resolved.  If a Party has
materially breached its obligations under this Agreement and does not cure such
breach by the end of the sixty (60) days period after the other Party provides
notice of such breach as above, then the Party providing such notice may then
terminate the Agreement immediately on written notice to the breaching Party.




13.4 Termination by Licensee.  Licensee shall have the right to terminate this
Agreement for any reason, with or without cause, upon ninety (90) days prior
written notice to Geron.  The termination shall become effective upon expiration
of the ninety (90) day period.




13.5 Termination for Bankruptcy.  A Party may terminate this Agreement upon
written notice upon the filing or institution of bankruptcy, reorganization,
liquidation or receivership proceedings, or upon an assignment of a substantial
portion of the assets for the benefit of creditors by the other Party; provided,
however, that in the case of any involuntary bankruptcy proceeding such right to
terminate shall only become effective if the Party consents to the involuntary
bankruptcy or such proceeding is not dismissed within ninety (90) days after the
filing thereof (or such other period as the Parties may mutually agree in
writing).




13.6 Effect of Termination. Upon any expiration pursuant to Section 13.1 or any
termination pursuant to Sections 13.2, 13.3, 13.4, or 13.5, all obligations
incurred by Licensee to Geron and all the rights granted to Licensee, including
pursuant to Sections 2.1 and 2.3, shall immediately terminate (except as
provided below), and any sublicenses granted by Licensee shall terminate.  Upon
any termination, Licensee shall immediately cease (and cause its sublicensees to
cease) making, having made, using, selling, and having sold Licensed Products.
 Expiration or termination of this Agreement shall not relieve the Parties of
any obligation accruing prior to such expiration or termination.  Article 9
shall survive the expiration or termination of this Agreement and shall continue
for the period of time set forth in Article 9.  In addition, Articles 1, 5, 9,
10, 12, 14 and 15, and Sections 8.1, 11.2, 11.3, 13.6, shall survive expiration
or termination of this Agreement.




13.7 In the event Geron receives any written notice from UTC alleging that Geron
is in breach or default of Geron’s obligations under the Colorado Telomerase
License, Geron shall: (a) promptly provide Licensee with notice of UTC’s alleged
breach or default by Geron; and (b) use its Commercially Reasonable Efforts to
cure such breach or default.

12

--------------------------------------------------------------------------------

14. Dispute Resolution and Indemnification Procedures.




14.1 Notwithstanding anything to the contrary contained in this Agreement, the
dispute resolution provisions of Schedule 10.10(b) of the Asset Contribution
Agreement shall apply with full force and effect to any disputes with respect to
the matters contemplated by this Agreement and the indemnification obligations
between the parties under Article  12.  Accordingly, the parties agree that any
claim (other than a claim for injunctive or other equitable relief from a court
of competent jurisdiction in accordance with Section 15.4) for any breach of
Geron’s or Asterias’ obligations under this Agreement, or for indemnification
under Article 12, shall be brought and resolved exclusively in accordance with
the provisions of Schedule 10.10(b) of the Asset Contribution Agreement as if
Geron or Asterias were bringing such claim as a Geron Indemnitee or Asterias
Indemnitee, respectively, thereunder, and shall otherwise be governed by the
applicable provisions of this Article 14; provided, however, that nothing in
this Article 14 shall prevent any party from seeking injunctive and other
equitable relief from a court of competent jurisdiction in accordance with
Section 15.4.




14.2 In the event that any party to this Agreement becomes aware of any event or
circumstance that would reasonably be expected to constitute or give rise to any
claim contemplated by Section 14.1, the party having the right to bring such
claim (“Claimant”) shall take all commercially reasonable efforts to mitigate
and minimize all Damages that may result from the breach giving rise to the
claim (it being understood that nothing in this Agreement shall limit such
Claimant’s right to seek recovery from the other party with respect to any costs
of such mitigation).  Each Claimant shall use reasonable efforts to collect any
amounts available under insurance coverage for any claim  under this Agreement.
 The amount of any claim shall be net of any amounts recovered by the Claimant
under insurance policies with respect to such claims in excess of the sum of:
 (i) reasonable out-of-pocket costs and expenses relating to collection under
such policies; and (ii) any deductible associated therewith to the extent paid
or by which insurance proceeds were reduced.




14.3 In the event of the assertion or commencement by any Third Party of any
action or other proceeding (“Proceeding’) with respect to which any Asterias
Indemnified Party or Geron Indemnified Party (each an “Indemnitee”) may be
entitled to indemnification pursuant to Article 12 of this Agreement, the
indemnifying party (“Indemnitor”) shall have the right, at its election and
expense, to proceed with the defense of such Proceeding on its own with counsel
reasonably satisfactory to the Indemnittee; provided, however, that the
Indemnitor shall not settle or compromise any such Proceeding without the prior
written consent of the Indemnitee(s), which consent shall not be unreasonably
withheld, conditioned or delayed.  The Indemnitee(s) shall give the Indemnitor
prompt written notice after it becomes aware of the commencement of any such
Proceeding against the Indemnitee(s); provided, however, any failure on the part
of the Indemnitee(s) to so notify the Indemnitor shall not limit any of the
obligations of the Indemnitor, or any of the rights of the Indemnitee(s), under
this Section 14.3 (except to the extent such failure prejudices the defense of
such Proceeding).  If the Indemnitor elects to assume and control the defense of
any such Proceeding:  (a) at the request of the Indemnitor, the Indemnitee(s)
shall make available to the Indemnitor any material documents and materials in
the possession of the Indemnitee(s) that may be necessary to the defense of such
Proceeding; (b) the Indemnitor shall keep the Indemnitee(s) reasonably informed
of all material developments relating to such Proceeding; and (c) the
Indemnitee(s) shall have the right to participate in the defense of such
Proceeding at its own expense.  If the Indemnitor does not elect to proceed with
the defense of any such Proceeding, the Indemnitee(s) may proceed with the
defense of such Proceeding with counsel reasonably satisfactory to the
Indemnitor; provided, however, that the Indemnitee(s) may not settle or
compromise any such Proceeding without the prior written consent of the
Indemnitor (which consent may not be unreasonably withheld, conditioned or
delayed).

13

--------------------------------------------------------------------------------

14.4 Subject to any injunction or other equitable remedies that may be available
to any party, a party shall not be liable or responsible in any manner
whatsoever to the other party with respect to the matters contemplated by this
Agreement (whether for indemnification or otherwise) other than for claims
brought as provided in this Article 14 and subject to the limitations contained
therein, and subject to the foregoing, this Article 14 provides the exclusive
remedy and cause of action of Indemnitees against any Indemnitor with respect to
any matter arising out of or in connection with this Agreement; provided,
however, that no claim against a party for fraud by such party shall be subject
to the limitations of this Article 14.



15.
General Provisions.




15.1 Independent Contractors.  The Parties are independent contractors and shall
not be deemed to be partners, joint venturers or each other’s agents or
employees, and neither Party shall have the right to act on behalf of or
otherwise bind the other Party, except as is expressly set forth in this
Agreement.




15.2 Entire Agreement.  This Agreement sets forth the entire agreement and
understanding between the Parties, and supersedes all previous agreements,
promises, representations, understandings, and negotiations, whether written or
oral between the Parties, with respect to the subject matter of this Agreement.
 There shall be no amendments or modifications to this Agreement, except by a
written document signed by both Parties.




15.3 Assignment.  This Agreement shall not be assigned by either Party without
the prior written consent of the other Party, except that a Party may assign
this Agreement, without such consent, to its successor in interest as part of a
sale or transfer, by way of merger or otherwise, of all or substantially all of
the business assets of such Party (or, if such Party is organized in divisions
or other distinct business units, all of the business assets of a division or
unit engaged in activities related to the Licensed Patents), or in the case of
Geron, it assigns, transfers, or otherwise disposes of the Colorado Telomerase
License in whole or in part, provided that the assignee agrees to be bound in
writing by all the terms of this Agreement in place of the assignor.




15.4 Governing Law; Dispute Resolution.  This Agreement and all claims or causes
of action (whether in contract or tort or otherwise) based upon, arising out of
or related to this Agreement or the transactions contemplated hereby shall be
governed by and construed in accordance with the laws of the State of California
without regard to conflict of laws principles that would result in the
application of any law other than the laws of the State of California.  Except
as provided for in Article 14, each of Geron and Asterias: (a) consents to and
submits to the exclusive jurisdiction and venue of the Superior Court of the
State of California for the County of Santa Clara, or the United States District
Court for the Northern District of California, in any Proceeding arising out of
or relating to this Agreement or any of the transactions contemplated by this
Agreement; (b) agrees that all claims in respect of any such Proceeding shall be
heard and determined in any such court; (c) shall not attempt to deny or defeat
such personal jurisdiction by motion or other request for leave from any such
court; and (d) shall not bring any Proceeding arising out of or relating to this
Agreement or any of the transactions contemplated by this Agreement in any other
court.  Each of Geron and Asterias waives any defense of inconvenient forum to
the maintenance of any Proceeding so brought and waives any bond, surety or
other security that might be required of any other Person with respect thereto.
 Each of Geron and Asterias hereby agrees that service of any process, summons,
notice or document in accordance with the provisions of Section 15.7 shall be
effective service of process for any Proceeding arising out of or relating to
this Agreement or any of the transactions contemplated hereby.  TO THE EXTENT
PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT OR OTHER LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT.

14

--------------------------------------------------------------------------------


 

15.5 Severability.  If any provision of this Agreement is finally held to be
invalid, illegal or unenforceable by a court or agency of competent
jurisdiction, that provision shall be severed or shall be modified by the
Parties so as to be legally enforceable (and to the extent modified, it shall be
modified so as to reflect, to the extent possible, the intent of the parties)
and the validity, legality and enforceability of the remaining provisions shall
not be affected or impaired in any way.




15.6 No Waiver.  Any delay in enforcing a Party’s rights under this Agreement or
any waiver as to a particular default or other matter shall not constitute a
waiver of a Party’s right to the future enforcement of its rights under this
Agreement.




15.7 Notices.  Any notice required or permitted by this Agreement to be given to
either Party shall be in writing and shall be deemed given when delivered
personally, by confirmed fax to a fax number designated in writing by the Party
to whom notice is given, or by registered, recorded or certified mail, return
receipt requested, and addressed to the Party to whom such notice is directed,
at:




If to Geron: Geron Corporation

149 Commonwealth Drive
Menlo Park, California  94025
Attention: Executive Director, Legal
Telephone:  (650) 473-7700
Facsimile:  (650) 473-7750



If to Licensee: Asterias Biotherapeutics, Inc.

c/o BioTime, Inc.
1301 Harbor Bay Parkway
Alameda, CA 94502
Attention: Chief Executive Officer
Telephone:  (510) 521-3390
Facsimile:  (510) 521-3389


or at such other address or fax number as such Party to whom notice is directed
may designate to the other Party in writing.
15

--------------------------------------------------------------------------------

15.8 Force Majeure.  If the performance of this Agreement or any obligations
hereunder is prevented, restricted or interfered with by reason of fire or other
casualty or accident, strikes or labor disputes, war or other violence, any law,
order, proclamation, ordinance, demand or requirement of any government agency,
or any other act or condition beyond the control of the Party (a “Force
Majeure”), the Party so affected, upon giving prompt notice to the other Party,
shall be excused from such performance (other than the obligation to pay money)
during such prevention, restriction or interference, provided that such Party
continues to perform all its obligations under this Agreement, to the extent it
is able, and uses diligent, good faith efforts to perform any such prevented,
restricted or interfered obligations as soon as practicable, after the effects
of such Force Majeure no longer prevent such performance.  Further, if a Party
is prevented from performing any material obligation under this Agreement by a
Force Majeure, for a period of 180 days, then the other Party may terminate this
Agreement on notice.




15.9 Use of Names.  Except as otherwise provided herein, no right, express or
implied, is granted by either party to use in any manner the name of Geron or
Licensee or any other trade name or trademark of the other party in connection
with the performance of this Agreement.




15.10 Counterparts.  This Agreement shall be fully executed in two (2) original
counterparts, each of which shall be deemed an original.




15.11 Licenses of Intellectual Property; Bankruptcy Code.  The Parties agree
that the sublicenses granted to Licensee to use Licensed Patents constitute
licenses of “intellectual property” as defined in the United States Bankruptcy
Code (the “Bankruptcy Code”) and as used in Section 365(n) of the Bankruptcy
Code.  The Parties also agree that the payments of royalties on Net Sales
required to be paid by Licensee to Geron under this Agreement constitute
“royalties” under Section 365(n) of the Bankruptcy Code.

16

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, authorized officers of each of Geron and Licensee have
executed this Agreement as of the date first set forth above.


GERON CORPORATION


By:
s/John Scarlett
 
 
John Scarlett
 
Title:
Chief Executive Officer
 
 
 
 
 
ASTERIAS BIOTHERAPEUTICS, INC.
 
 
 
 
 
 
By:
s/Thomas Okarma
 



17

--------------------------------------------------------------------------------


 
EXHIBIT A
LICENSED PATENTS


hTERT Licensed Patents


1/4/2013 10:51
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
FILE #
TITLE
COUNTRY
 
APPLICATION NUMBER
DATE FILED
PATENT NUMBER
ISSUE DATE
STATUS
018/062C
Genes for Human Telomerase Reverse Transcriptase and Telomerase Variants
US
09/438,486
12-Nov-99
6,927,285
9-Aug-05
Issued
018/181C
Telomerase
US
09/843,676
26-Apr-01
7,056,513
6-Jun-06
Issued
018/210C
Nucleic Acids Encoding Human Telomerase Reverse Transcriptase and Related
Homologs
US
09/721,506
22-Nov-00
7,262,288
28-Aug-07
Issued
018/213C
Nucleic Acid Compositions for Eliciting an Immune Response Against Telomerase
Reverse Transcriptase
US
10/044,692
11-Jan-02
7,560,437
14-Jul-09
Issued
018/221P
Human Telomerase Reverse Transcriptase Polypeptides
US
10/877,124
24-Nov-09
7,622,549
24-Nov-09
Issued
018/224C
Immunogenic Composition
US
11/894,643
20-Aug-07
 
 
Pending
018/204CH
Telomerase Reverse Transcriptase
CH
2312/97
1-Oct-97
689672
13-Aug-99
Issued
018/204GB
hTRT, the Reverse Transcriptase Subunit of Human Telomerase
GB
9720890.4
1-Oct-97
2317891
4-Aug-98
Issued
018/206AU
Human Telomerase Catalytic Subunit
AU
48073/97
1-Oct-97
734089
20-Sep-01
Issued
018/206BR
Human Telomerase Catalytic Subunit: Diagnosis and Therapeutic Methods
BR
9712254.8
1-Oct-97
 
 
Pending
018/206CA
Human Telomerase Reverse Transcriptase
CA
2,267,664
1-Oct-97
 
 
Allowed
018/206IL
Telomerase Reverse Transcriptase Gene, Promoter, and Encoded Protein and
Diagnostic Kits and Pharmaceutical Compositions Utilizing the Same
IL
129103
1-Oct-97
129,103
21-Apr-08
Issued
018/206KR
Human Telomerase Catalytic Subunit
KR
10-1999-7002838
1-Oct-97
10-0530483
16-Nov-05
Issued
018/206NO
Human Telomerase Catalytic Subunit
NO
19991588
1-Oct-97
319982
10-Oct-05
Issued
018/206NZ
Human Telomerase Catalytic Subunit
NZ
334709
1-Oct-97
334709
9-Oct-01
Issued
018/206SG
Human Telomerase Catalytic Subunit
SG
99009565
1-Oct-97
64216
19-Jun-01
Issued
018/216NO D
Human Telomerase Catalytic Subunit: Diagnosis and Therapeutic Methods
NO
2005 3120
1-Oct-97
332085
18-Jun-12
Issued
018/219EP D2
Promoter for Telomerase Reverse Transcriptase
EP
9176870.5
1-Oct-97
 
 
Pending

 
 
1

--------------------------------------------------------------------------------

 
018/225JP D2
Human Telomerase Catalytic Subunit
JP
2008-194208
1-Oct-97
4852576
28-Oct-11
Issued
018/226DE
Human Telomerase Catalytic Subunit
DE
69739497.2
1-Oct-97
69739497.2
15-Jul-09
Issued
018/227IE
Human Telomerase Catalytic Subunit
IE
 
1-Oct-97
1783139
15-Jul-09
Issued
018/228FR
Human Telomerase Catalytic Subunit
FR
 
1-Oct-97
1783139
15-Jul-09
Issued
018/229BE
Human Telomerase Catalytic Subunit
BE
 
1-Oct-97
1783139
15-Jul-09
Issued
018/230IT
Human Telomerase Catalytic Subunit
IT
 
1-Oct-97
1783139
15-Jul-09
Issued
018/231NL
Human Telomerase Catalytic Subunit
NL
49654/BE/2009
1-Oct-97
1783139
15-Jul-09
Issued
018/232CH
Human Telomerase Catalytic Subunit
CH
 
1-Oct-97
1783139
15-Jul-09
Issued
018/233GB
Human Telomerase Catalytic Subunit
GB
 
1-Oct-97
1783139
15-Jul-09
Issued
018/234CN D
Human Telomerase Catalytic Subunit
CN
201010150493.9
1-Oct-97
 
 
Pending
018/235HK
Human Telomerase Catalytic Subunit
HK
11111117.2
1-Oct-97
 
 
Pending
018/240FR
Human Telomerase Catalytic Subunit
FR
30754543
1-Oct-97
1333094
4-Apr-12
Issued
018/241DE
Human Telomerase Catalytic Subunit
DE
30754543
1-Oct-97
1333094
4-Apr-12
Issued
018/242IE
Human Telomerase Catalytic Subunit
IE
30754543
1-Oct-97
1333094
4-Apr-12
Issued
018/243NL
Human Telomerase Catalytic Subunit
NL
30754543
1-Oct-97
1333094
4-Apr-12
Issued
018/244CH
Human Telomerase Catalytic Subunit
CH
30754543
1-Oct-97
1333094
4-Apr-12
Issued
018/245GB
Human Telomerase Catalytic Subunit
GB
30754543
1-Oct-97
1333094
4-Apr-12
Issued
018/301AT
Human Telomerase Catalytic Subunit
AT
97307757.1
1-Oct-97
245194
16-Jul-03
Issued
018/302BE
Human Telomerase Catalytic Subunit
BE
97307757.1
1-Oct-97
841396
16-Jul-03
Issued
018/303CH
Human Telomerase Catalytic Subunit
CH
97307757.1
1-Oct-97
841396
16-Jul-03
Issued
018/304DE
Human Telomerase Catalytic Subunit
DE
69723531.9-08
1-Oct-97
841396
16-Jul-03
Issued
018/305ES
Human Telomerase Catalytic Subunit
ES
97307757.1
1-Oct-97
841396
16-Jul-03
Issued
018/306FR
Human Telomerase Catalytic Subunit
FR
97307757.1
1-Oct-97
841396
16-Jul-03
Issued
018/307GB
Human Telomerase Catalytic Subunit
GB
97307757.1
1-Oct-97
841396
16-Jul-03
Issued
018/308IE
Human Telomerase Catalytic Subunit
IE
97307757.1
1-Oct-97
841396
16-Jul-03
Issued
018/309IT
Human Telomerase Catalytic Subunit
IT
51975BE/2003
1-Oct-97
841396
16-Jul-03
Issued
018/310LU
Human Telomerase Catalytic Subunit
LU
97307757.1
1-Oct-97
841396
16-Jul-03
Issued
018/311SE
Human Telomerase Catalytic Subunit
SE
97307757.1
1-Oct-97
841396
16-Jul-03
Issued



 
2

--------------------------------------------------------------------------------